               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:06-CR-3016

vs.                                                         ORDER

ARMANDO GARCIA-DELACRUZ,

                   Defendant.



      This matter is before the Court on the defendant's motion for copies
(filing 273). The Court will grant the motion.
      The defendant does not have the right to receive copies of documents
without payment, even if he is indigent. See, 28 U.S.C. § 1915; Lewis v.
Precision Optics, Inc., 612 F.2d 1074, 1075 (8th Cir. 1980). And the defendant
has not explained what "appeal" he intends to file.
      But the Court is aware that while an "appeal" is a specific legal term, it's
also used loosely to describe lots of different postconviction motions, such as
compassionate release motions. And the Court also understands that 14 years
after sentencing, a defendant's memory of his court proceedings could be a little
hazy. So, the Court will grant this request, and direct the Clerk of the Court to
send the defendant a copy of his docket sheet.
      The defendant should know, though: this doesn't mean that the
defendant will get copies of anything else without paying for them. He will,
instead, need to show good cause why he should be provided with any
documents—that is, he will need to explain what "appeal" he wants to file,
what documents he thinks he needs, and why he needs them.
IT IS ORDERED:


1.   The defendant's motion for copies (filing 273) is granted.


2.   The Clerk of the Court shall provide the defendant with a
     copy of his docket sheet (sealed and restricted filings
     excluded) without requiring payment of fees.


Dated this 10th day of May, 2021.

                                    BY THE COURT:


                                    John M. Gerrard
                                    Chief United States District Judge




                              -2-
